J-A26039-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 GEOFFREY KNAAK                      :   IN THE SUPERIOR COURT OF
                                     :        PENNSYLVANIA
                                     :
              v.                     :
                                     :
                                     :
 SHEILA TERPIN                       :
                                     :
                   Appellant         :   No. 10 EDA 2020

            Appeal from the Order Entered February 26, 2019
 In the Court of Common Pleas of Delaware County Domestic Relations at
                       No(s): No. 2016-006259

 GEOFFREY KNAAK                      :   IN THE SUPERIOR COURT OF
                                     :        PENNSYLVANIA
                                     :
              v.                     :
                                     :
                                     :
 SHEILA TERPIN                       :
                                     :
                   Appellant         :   No. 11 EDA 2020

               Appeal from the Order Entered April 29, 2019
 In the Court of Common Pleas of Delaware County Domestic Relations at
                         No(s): No. 2016-006259

 GEOFFREY KNAAK                      :   IN THE SUPERIOR COURT OF
                                     :        PENNSYLVANIA
                                     :
              v.                     :
                                     :
                                     :
 SHEILA TERPIN                       :
                                     :
                   Appellant         :   No. 12 EDA 2020

               Appeal from the Order Entered April 29, 2019
 In the Court of Common Pleas of Delaware County Domestic Relations at
                         No(s): No. 2016-006259

 GEOFFREY KNAAK                      :   IN THE SUPERIOR COURT OF
                                     :        PENNSYLVANIA
J-A26039-20


                                                 :
                v.                               :
                                                 :
                                                 :
    SHEILA TERPIN                                :
                                                 :
                       Appellant                 :   No. 14 EDA 2020

              Appeal from the Decree Entered November 26, 2019
    In the Court of Common Pleas of Delaware County Domestic Relations at
                           No(s): No. 2016-006259

    GEOFFREY KNAAK                               :   IN THE SUPERIOR COURT OF
                                                 :        PENNSYLVANIA
                                                 :
                v.                               :
                                                 :
                                                 :
    SHEILA TERPIN                                :
                                                 :
                       Appellant                 :   No. 25 EDA 2020

                Appeal from the Order Entered January 25, 2018
    In the Court of Common Pleas of Delaware County Domestic Relations at
                           No(s): No. 2016-006259

    GEOFFREY KNAAK                               :   IN THE SUPERIOR COURT OF
                                                 :        PENNSYLVANIA
                                                 :
                v.                               :
                                                 :
                                                 :
    SHEILA TERPIN                                :
                                                 :
                       Appellant                 :   No. 26 EDA 2020

               Appeal from the Order Entered February 26, 2019
    In the Court of Common Pleas of Delaware County Domestic Relations at
                          No(s): No. 2016-006259


BEFORE:      BENDER, P.J.E., LAZARUS, J., and STEVENS, P.J.E.*

____________________________________________


*   Former Justice specially assigned to the Superior Court.

                                           -2-
J-A26039-20



MEMORANDUM BY STEVENS, P.J.E.:                   FILED NOVEMBER 06, 2020

       In these consolidated appeals, Appellant Sheila Terpin (“Wife”) appeals

from the November 26, 2019 decree entered by the Court of Common Pleas

of Delaware County that finalized Wife’s divorce from Appellee Geoffrey Knaak

(“Husband”). Wife also purports to appeal five interlocutory rulings that were

entered on the same trial court docket between January 2018 and April 2019.1

We quash the five interlocutory appeals filed at 10-12 EDA 2020 and 25-26

EDA 2020 and affirm the November 26, 2019 divorce decree which Wife

appealed at docket 14 EDA 2020.

       Husband and Wife married on June 30, 2006, and after ten years of

marriage, the parties separated in 2016.         No children were born of the

marriage. On July 20, 2016, Husband filed a Complaint in Divorce, and on

July 25, 2017, Wife filed an Answer and Counterclaim. On January 25, 2018,

the trial court entered an order noting that discovery was complete and

directing the parties to submit their economic claims to a divorce master.

After a hearing, the divorce master filed a report and recommendation on

August 6, 2018.



____________________________________________


1In addition to the six notices of appeal filed at the instant trial court docket
(No. 2016-006259), Wife filed a seventh notice of appeal to challenge the
order entered by the Honorable William C. Mackrides awarding Wife Alimony
Pendente Lite (APL) to assist her during the pendency of the divorce litigation.
We have resolved the appeal of the support order (entered at trial court docket
2015-01676, PACSES No. 985115468) in a separate memorandum at docket
number 13 EDA 2020.

                                           -3-
J-A26039-20



      Wife filed an appeal and a demand for a de novo hearing. On January

23, 2019, Wife filed a Motion in Limine for Sanctions. However, before the

equitable distribution hearing, the parties reached an agreement resolving all

their economic issues.     The trial judge, the Honorable Linda Cartisano,

summarized the subsequent procedural background as follows:

      The equitable distribution trial in this matter was scheduled [for]
      January 24, 2019. Upon agreement of the parties placed upon
      the record in open court, at which time both parties were
      represented by counsel (Andrew Bongiovanni, Esquire, for
      [Husband], and Scott A. Lisgar, Esquire, for [Wife,]) both parties
      agreed to the terms of the equitable distribution settlement
      agreement.     After extensive colloquies of the parties, an
      agreement was placed upon the record dispositive of all
      outstanding claims before the Court in their equitable distribution
      proceeding. The Court approved the agreement put on the record
      on January 24, 2019 and accepted the parties’ colloquy on the
      record.

      The parties agreed that Wife shall receive sixty percent (60%) of
      the marital estate. It was also agreed that alimony is to be paid
      to Wife at the rate of $3,000.00 per month for a period of 30
      months. Once all of the terms of the agreement were placed upon
      the record, counsel asked [Wife]: “Q: Ms. Terpin, do you agree to
      those terms? Yes or no? A. I do agree, yes. Q. Fair enough. A.
      I do agree.

Trial Court Opinion (T.C.O.), 2/20/20, at 1.

      Thereafter, on February 21, 2019, Wife filed a Motion for Recusal and

an Emergency Petition for Special Relief. On February 26, 2019, Husband filed

an Answer to these motions. On February 26, 2019, the trial court denied

Wife’s Motion for Recusal and her Emergency Petition for Special Relief.

      On April 29, 2019, the trial court entered an equitable distribution order

after the parties failed to submit a signed Property Settlement Agreement that

                                     -4-
J-A26039-20



reflected the terms of the January 24, 2019 agreement. The trial court also

entered an order denying Wife’s Motion in Limine for Sanctions as moot based

on the fact that the parties had reached an agreement.

        On May 10, 2019, Wife filed a Motion to Modify the Court Order. On

May 29, 2019, the Court amended its original equitable distribution order to

note that a particular bank account was Wife’s non-marital property. On June

25, 2019, Wife filed another Motion to Modify the Court Order. On July 10,

2019, the trial court entered an order granting the Motion to Modify.      On

October 29, 2019, the trial court issued a second amended equitable

distribution order, clarifying how certain stocks were to be distributed. On

November 26, 2019, the trial court entered the divorce decree.

        On December 19, 2019, Wife filed seven notices of appeal. With respect

to the instant trial court docket, Wife appealed the divorce decree but also

purported to appeal from five prior related rulings entered by the Honorable

Linda Cartisano. Wife’s seventh notice of appeal challenged the support award

of Alimony Pendente Lite (APL) to Wife entered by the Honorable William C.

Mackrides on a separate support docket; this Court has resolved the appeal

of the support order in a separate memorandum at docket number 13 EDA

2020.

        On December 31, 2019, the trial court issued an order specifically

directing Wife to file a “Statement of Matters Complained of on Appeal

pursuant to Pennsylvania Rule of Appellate Procedure 1925(b)” at docket

2016-006259. Order, 12/31/19, at 1. Wife filed six separate Rule 1925(b)

                                     -5-
J-A26039-20



statements that raised a total of forty-five issues for review on her six appeals

of the case at one single docket. On February 7, 2020, this Court consolidated

the appeals sua sponte pursuant to Pa.R.A.P. 513.

      On February 22, 2020, the trial court filed a responsive opinion pursuant

to Pa.R.A.P. 1925(a), emphasizing that Wife had not filed a concise statement

of errors on appeal but had raised forty-five issues, most of which were

“redundant, frivolous, and not set forth in an appropriately concise manner.”

T.C.O. at 7.    As such, the trial court indicated that Wife “deliberately

circumvented the meaning and purpose of Rule 1925(b)” and hampered the

trial court’s ability to review Wife’s claims of error. Id. (quoting Kanter v.

Epstein, 866 A.2d 394, 400-401 (Pa.Super. 2004)). Nevertheless, the trial

court attempted to address Wife’s forty-five allegations in a fifty-six page

opinion.

      As a preliminary matter, we must determine whether Wife’s six appeals

filed on the same docket are properly before this Court. It is well-established

that “an appeal of a final order subsumes challenges to previous interlocutory

decisions.” Betz v. Pneumo Abex, LLC, 615 Pa. 504, 547, 44 A.3d 27, 54

(2012). See also Pa.R.A.P. 341, note (providing that “[a] party needs to file

only a single notice of appeal to secure review of prior non-final orders that

are made final by the entry of a final order”). This Court has held “[o]rders

of property distribution are not appealable until entry of a final divorce

Decree[.]” Schenk v. Schenk, 880 A.2d 633, 638 (Pa.Super. 2005).




                                      -6-
J-A26039-20



      Wife specifically appeals from the November 26, 2019 divorce decree,

but also sought to file separate appeals from the five orders entered prior to

the divorce decree, including the trial court’s January 25, 2018 order indicating

that discovery was complete, the February 26, 2019 order denying Wife’s

motion for recusal, the February 26, 2019 order denying Wife’s Emergency

Petition for Special Relief, the April 29, 2019 equitable distribution order, and

the April 29, 2019 order denying Wife’s Motion in Limine for Sanctions. As

such, we quash Wife’s five interlocutory appeals docketed at 10-12 EDA 2020

and 25-26 EDA 2020.       However, we may review Wife’s various claims in

addressing the remaining appeal before this Court.

      We next address the trial court’s finding that Wife failed to comply with

its directive to file a concise statement of errors on appeal pursuant to

Pa.R.A.P. 1925(b). The text of Rule 1925(b)(4) expressly provides that: “(i)

[t]he Statement shall set forth only those errors that the appellant intends to

assert [and] (ii) [t]he Statement shall concisely identify each error that the

appellant intends to assert with sufficient detail to identify the issue to be

raised for the judge.” Pa.R.A.P. 1925(b)(4)(i)-(ii).

      In a similar case, in Kanter, this Court found the appellants failed to

comply with the trial court’s direction to file a concise statement of errors

complained of appeal pursuant to Pa.R.A.P. 1925(b) when they each

submitted a fifteen-page statement, raising fifty-four and forty-nine issues,

respectively, for a total of 104 issues. This Court provided that:




                                      -7-
J-A26039-20


     In Commonwealth v. Lord, 553 Pa. 415, 719 A.2d 306 (1998),
     the Pennsylvania Supreme Court specifically held that “from this
     date forward, in order to preserve their claims for appellate
     review, Appellants must comply whenever the trial court orders
     them to file a Statement of Matters Complained of on Appeal
     Pursuant to Pennsylvania Rule of Appellate Procedure 1925.
     Lord, 719 A.2d at 309. “Any issues not raised in a 1925(b)
     statement will be deemed waived.” Id. This Court explained in
     Riley v. Foley, 783 A.2d 807, 813 (Pa.Super. 2001), that Rule
     1925 is a crucial component of the appellate process because it
     allows the trial court to identify and focus on those issues the
     parties plan to raise on appeal. This Court has further explained
     that “a Concise Statement which is too vague to allow the court
     to identify the issues raised on appeal is the functional equivalent
     to no Concise Statement at all.” Commonwealth v. Dowling,
     778 A.2d 683, 686-87 (Pa.Super. 2001). “Even if the trial court
     correctly guesses the issues Appellants raise on appeal and writes
     an opinion pursuant to that supposition[,] the issues are still
     waived.     Commonwealth v. Heggins, 809 A.2d 908, 911
     (Pa.Super. 2002).
                                     ***
     The Defendants’ failure to set forth the issues that they sought to
     raise on appeal in a concise manner impeded the trial court’s
     ability to prepare an opinion addressing the issues that the
     Defendants sought to raise before this Court, thereby frustrating
     this Court’s ability to engage in a meaningful and effective
     appellate review process. See Commonwealth v. Steadley,
     748 A.2d 707, 709 (Pa.Super. 2000); see also Commonwealth
     v. Kimble, 756 A.2d 78, 80 (Pa.Super. 2000). By raising an
     outrageous number of issues, the Defendants have deliberately
     circumvented the meaning and purpose of Rule 1925(b) and have
     thereby effectively precluded appellate review of the issues they
     now seek to raise.

Kanter, 866 A.2d at 401 (footnote and brackets omitted; emphasis in

original). As such, the Kanter court found that the defendants had failed to

preserve their issues for review on appeal.      Further, the Kanter Court

concluded that the defendants had engaged in misconduct by raising a




                                    -8-
J-A26039-20



multitude of issues that they did not intend to or could not raise on appeal in

an attempt to overwhelm the Court. Id. at 402.

      Likewise, in this case, Wife raised forty-five issues in her Rule 1925(b)

statements, which she listed in her eight-page Statement of Questions

Presented in her appellate brief. As noted in Kanter, Wife raised more issues

in her 1925(b) statements than she could possibly develop on appeal. This

voluminous number of issues caused the trial court to guess which issues Wife

would ultimately choose to raise on appeal. This Court has held “[w]hen a

court has to guess what issues an appellant is appealing, that is not enough

for meaningful review.”   Id. at 401 (quoting Commonwealth v. McCree,

857 A.2d 188, 192 (Pa.Super. 2004)).

      We also find that Wife engaged in misconduct by including the forty-five

issues in her concise statements when she ultimately only raised three vague

assertions of error in her analysis section of her brief. Like the defendants in

Kanter, Wife breached her duty of good faith and fair dealing with the court.

As we noted in Kanter:

      [w]e can only conclude that the motive underlying such conduct
      is to overwhelm the court system to such an extent that the courts
      are forced to throw up their proverbial hands in frustration. While
      such tactics may prove successful in other situations, we are
      unwilling to succumb to such chicanery and will not reward such
      misconduct.

Kanter, 866 A.2d at 402-403. Accordingly, we conclude Wife has failed to

preserve her issues for review on appeal.




                                     -9-
J-A26039-20



     Appeals at 10-12 EDA 2020 and 25-26 EDA 2020 quashed.   Divorce

Decree appealed at 14 EDA 2020 affirmed.

     P.J.E. Bender joins the memorandum.

     Judge Lazarus Concurs in the Result.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/6/20




                                  - 10 -